DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 08/29/2019, 11/19/2019, 12/30/2020, 07/08/2021, and 04/28/2022, have been considered.

Drawings
The drawings filed on 08/29/2019 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1A to 17C  include several lines, lead lines, text, tables, and so forth that appear pixelated, blurred, and/or are otherwise not clear.  Each of FIGS. 18(a)-18(b), 34(a)-(d), 35(a)-(d), and 37 are charts which are almost entirely pixelated and unreadable.  Further FIGS. 30A to 31C appear to be tables at appear pixelated, blurred, and/or are otherwise not clear. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 10 recites:
A computer readable medium having stored thereon a computer program which, when executed by a computer system operably connected to an assay system configured to measure a level of a plurality of biomarkers in a patient sample, causes the computer system to perform a method of calculating radiation dose by a method comprising: (a) fitting said measured level to a response surface model as a function of radiation dose or time; (b) computing a cost function for combining said plurality of biomarkers; and(c) selecting a radiation dose that minimizes said cost function at a known time interval.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 10 does belong to a statutory category, namely it is a process claim.  
Under Step 2A, prong 1, claim 10 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “fitting said measured level to a response surface model…”  (see, for example, FIG. 38(a); pg. 27, ln 4-7, of the instant specification), and “computing a cost function…”  (see, for example, FIG. 38(a); pg. 27, ln 4-7, of the instant specification), “computing ranks of the output signals…”  (see, for example, ¶34-35, of the instant specification).  Claim 10 additionally recites the limitation of “selecting a radiation dose…”  (see, for example, pg. 25, ln 4 to pg. 26, ln 20, including equations, of the instant specification), which comprises the judicial exception of a mental process.  
What remains of the claimed method is a generic “computer system” (See FIG. 38(c); pg. 27, ln 1-4; pg. 28, ln 14-18; of the instant specification), an “assay system”  (See FIG. 38(a); pg. 27, ln 1-4, of the instant specification), and a data gathering step “plurality of biomarkers…” (See FIG. 38(a); pg. 27, ln 1-4, of the instant specification), which is set forth at a highly generic level and which comprises an insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the selected radiation dose.
Under Step 2B, since the only step outside the judicial exception is a generic computer system, assay system, and a data gathering step which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 10 does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 11-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2011/024442 9A1, to Ossetrova, discloses assessing radiation injury and exposure in a mammal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864